        Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 1 of 29



                                  >5('$&7(''2&80(17@
                                          AFFIDAVIT

       I, Andrea Sciolino, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I have been a Special Agent of the Federal Bureau of Investigation (“FBI”) since

July 2017. I am currently assigned to the FBI’s Boston, Massachusetts Field Office, where I

investigate wire fraud, bank fraud, and money laundering, among other economic crimes. I have

received on-the-job and FBI-sponsored training on these types of investigations, which has

included training on the use of surveillance techniques and the execution of search, seizure, and

arrest warrants. I have a Master’s degree in accounting and hold an active Certified Public

Accounting license.

       2.      As a federal agent, I am authorized to investigate violations of United States laws

and to execute warrants issued under the authority of the United States.

       3.      I am currently investigating RAQUEL PENA (“PENA”) for her involvement in

various federal crimes, including wire fraud, conspiracy to commit wire fraud, and aggravated

identity theft, in violation of Title 18, United States Code, Sections 1343, 1349, and 1028A,

respectively (collectively the “TARGET OFFENSES”).

       4.      I make this affidavit in support of applications for a criminal complaint, a warrant

for PENA’s arrest, and search warrants for PENA’s person and the property located at 41 Market

Street, Apartment B, Lawrence, Massachusetts (“the SUBJECT PREMISES”).

       5.      Based on the facts as set forth in this affidavit, there is probable cause to believe

that PENA has committed the TARGET OFFENSES, and that she and the SUBJECT PREMISES

possess or contain, respectively, evidence, fruits, and instrumentalities of the TARGET

OFFENSES as described in Attachment B to the proposed warrants.
        Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 2 of 29




       6.      The facts set forth in this affidavit are based upon my personal observations, my

training and experience, and information obtained from various law enforcement personnel and

witnesses. This affidavit is intended to show merely that there is sufficient probable cause to

support the requested complaint, arrest warrant, and search warrants. It does not purport to set

forth all of my knowledge of or investigation into this matter. Unless indicated otherwise, all

conversations and statements described in this affidavit are related in substance and in part, any

communications in Spanish are based on draft translations into English by an FBI-affiliated

linguist, and all dates are approximate. The WhatsApp communications referenced in this affidavit

were exchanged through a combination of texts and voice recordings, all of which were voluntarily

provided to me for review by the witnesses described below.

                                         THE STATUTES

       7.      18 U.S.C. § 1028A(a)(1) (aggravated identity theft). The statute states in

pertinent part: “Whoever, during and in relation to any felony violation enumerated in subsection

(c) [including wire fraud], knowingly transfers, possesses, or uses, without lawful authority, a

means of identification of another person . . . [commits an offense against the United States].”

       8.      18 U.S.C. § 1343 (wire fraud). The statute states in pertinent part: “Whoever,

having devised or intending to devise any scheme or artifice to defraud, or for obtaining money

or property by means of false or fraudulent pretenses, representations, or promises, transmits or

causes to be transmitted by means of wire . . . in interstate or foreign commerce, any writings,

signs, signals, pictures, or sounds for the purpose of executing such scheme or artifice . . .

[commits an offense against the United States].”

       9.      18 U.S.C. § 1349 (wire fraud conspiracy). The statute states in pertinent part:

“Any person who attempts or conspires to commit any offense under this chapter [including wire

                                                  2
          Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 3 of 29




fraud] . . . the commission of which was the object of the attempt or conspiracy . . . [commits an

offense against the United States].”

      PROBABLE CAUSE THAT PENA COMMITTED THE TARGET OFFENSES

          The Pandemic Unemployment Assistance Program

          10.   On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security Act

(“CARES Act”) was signed into law.          The CARES Act created a new temporary federal

unemployment insurance program called Pandemic Unemployment Assistance (“PUA”). PUA

provides unemployment insurance benefits for individuals who are not eligible for other types of

unemployment benefits (e.g., the self-employed, independent contractors, or gig economy

workers). PUA provided payments for these benefits beginning on or after January 27, 2020 and

ending before December 31, 2020, for a maximum period of 39 weeks. On or about December

27, 2020, recipients of PUA were granted 13 weeks of extended benefits. The American Rescue

Act has now further extended PUA benefits through September 4, 2021.

          11.   The Massachusetts Department of Unemployment Assistance (“DUA”)

administers and manages the PUA program in the Commonwealth of Massachusetts.

Massachusetts residents may apply to DUA for PUA benefits through an online portal over which

they submit certain personally identifiable information (“PII”).

          12.   The PUA claims submitted to DUA are processed on a server in Colorado. I

understand that PUA claims cause wires to be transmitted to and/or from this Colorado-based

server.

          13.   As part of the PUA application process, a claimant provides their first and last

name, Social Security number (“SSN”), date of birth and a residential and mailing address. In

addition, the claimant selects a preferred payment method: direct deposit or payment of their

                                                 3
Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 4 of 29
           Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 5 of 29




                           Claims Submitted Using the 174 IP Address

       PENA’s Connection to the 174 IP Address

       16.      On or about May 3, 2020, a PUA claim was submitted to DUA using PENA’s name,

date of birth (xx/xx/1981), SSN (XXX-XX-XX75), Massachusetts driver’s license number

(SXXXXX916), and home address in Lawrence, Massachusetts (41 Market Street).1 The PUA

claim also listed PENA’s cellular phone number (xxx-xxx-7532).2 The claim was submitted from

IP Address 174.62.196.62 (“the 174 IP Address”).

       17.     PENA has used the 174 IP Address since at least 2017. According to records

obtained from Apple, an Apple account linked to PENA’s cellular phone number (xxx-xxx-7532)

was created in or about October 2017 using the 174 IP Address.3

       18.     The 174 IP Address belongs to Comcast Cable Communications LLC (“Comcast”).

Records obtained from Comcast reflect that the 174 IP Address was previously subscribed to by

&&, with a service address of 6 E. Laurel Street, Lawrence, Massachusetts, and telephone

number XXX-XXX-0524.




       1
        PENA’s claim listed only her street address and did not include her specific unit
(Apartment B).
       2
        PENA reported this same telephone number and the address 41 Market Street, Apt. B,
Lawrence, Massachusetts, to U.S. Customs and Border Protection on or about March 21, 2021.
PENA’s address has also been confirmed through Massachusetts public land records, which list
PENA as the registered owner of the property located at 41 Market Street. Witness 2 also provided
the same telephone number for PENA.
       3
           The Apple account was associated with Apple ID raquelpena1203@icloud.com.
                                                5
Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 6 of 29
Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 7 of 29
Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 8 of 29
Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 9 of 29
Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 10 of 29
Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 11 of 29
Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 12 of 29
       Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 13 of 29




       38.    Investigators have confirmed that PENA owns the building at 41 Market Street, and

that the property is divided into two apartments, Apartment A and Apartment B:

              a. In or about June 2018, 41 Market Street, Lawrence, Massachusetts was deeded

                  to PENA, and a mortgage was taken out on the property in her name.

              b. PENA owns a 2017 Honda that is registered in her name to 41 Market Street,

                  Apt. B, Lawrence, Massachusetts (i.e., the SUJBECT PREMISES).

              c. PENA’s driver’s license lists 41 Market Street, Apt. B, Lawrence,

                  Massachusetts (i.e., the SUBJECT PREMISES) as her address.

              d. On or about March 21, 2021, PENA reported to Customs and Border Protection

                  that her address was 41 Market Street, Apt. B, Lawrence, Massachusetts (i.e.,

                  the SUBJECT PREMISES).

              e. Witness 1 confirmed that PENA lives in the SUBJECT PREMISES (i.e.,

                  Apartment B) and that the internet is shared between Apartment A and the

                  SUBJECT PREMISES.

       39.    Witness 1’s statement regarding the shared internet service between Apartment A

and the SUBJECT PREMISES is corroborated by records from Apple, which show that PENA’s

cellular phone (xxx-xxx-7532) connected to her Apple account using the 73 IP Address on

hundreds of occasions in 2020. For example, PENA’s cellular phone received over 200 iTunes

Updates using the 73 IP Address between January 6, 2020 and June 29, 2020.

       Claims Connected to Witness 1’s Bank Account and PENA’s Cellular Phone

       40.    Witness 1 provided investigators with information about how PENA worked with

&&, &&, and &&to submit unemployment claims. Witness 1 said that &&originallyILOHG



                                              13
Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 14 of 29
       Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 15 of 29




              D On or about May 6, 2020, DUA received claim A00-000-0235-8869 in the

                  name of 9LFWLP . The address listed was on Lowell Street in Methuen,

                  Massachusetts.      In or about November 2020, investigators

                  interviewed 9LFWLP , a resident of Puerto Rico, who said that he had never

                  worked or lived in Massachusetts, never applied for unemployed benefits, and

                  did not know PENA.

              E On or about May 10, 2020, DUA received claim A00-000-0224-9753 in the

                  name of 9LFWLP .     The address listed was 41 Market Street,

                  Lawrence, Massachusetts (PENA’s property).

     Total Claims Submitted from the 174 IP Address and the 73 IP Address in May 2020

       45.    DUA records reflect that the 174 IP Address, subscribed to by &&, was used inor

about May 2020 to submit approximately 28 PUA claims. While some of those claims were

denied, the total amount paid out on these claims was approximately $144,000.

       46.    DUA records also reflect that the 73 IP Address, assigned to PENA’s building and

shared with the SUBJECT PREMISES, was used in or about May 2020 to submit approximately

21 PUA claims. While some of those claims were denied, the total amount paid out on these

claims was approximately $172,800.4

                           Continuing Nature of the PENA Scheme

       47.    There is probable cause to believe that the SUBJECT PREMISES, PENA’s cellular

phone and email accounts, continue to be used as instrumentalities of the TARGET OFFENSES.




4
  The claim amounts for the 174 IP Address and the 73 IP Address do not include claims
filed in the names of PENA, &&&&&&, Witness 1, Witness 2, or Witness 3.
                                             15
       Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 16 of 29




DUA records reflect that the 73 IP Address has been used to login to DUA’s PUA web portal in

January and February of 2021. For example, the 73 IP Address has logged into DUA’s PUA web

portal on claims made in the following names (and PUA claim numbers):

              D 9LFWLP  (A00-000-1535-2875). A login occurred from the 73 IP Address

                 on or about January 10, 2021. The claim was initially submitted on orabout

                 December 12, 2020 using the 73 IP Address. But the address providedto

                 DUA on this claim was on Bellevue Avenue in Haverhill, Massachusetts,

                 and I have been unable to find any record that 9LFWLPresides at the 41 Market

                 Street address.

              E 9LFWLP(A00-000-0320-0235). Logins to this claimant’s accountoccurred

                 from the 73 IP Address on or about January 10 and 24, 2021. Theclaim

                 was initially submitted on or about May 12, 2020 using the 73 IP Address.But

                 the address provided to DUA on this claim was on Exeter Street in

                 Lawrence, Massachusetts. Further, 9LFWLPcurrently resides in Puerto Rico

                 and told investigators that she does not know PENA and has never filed for

                 unemployment. Benefits continue to be paid on this claim, including a payment

                 for $567.00 on or about March 15, 2021.

              F 9LFWLP  (A00-000-0360-8593). Logins to this claimant’s account

                 occurred from the 73 IP Address on or about January 10 and 24, 2021. The

                 claim was initially submitted on or about May 15, 2020 using the 73 IP Address.

                 But the address provided to DUA on the claim was on Bedford Street in

                 Methuen, Massachusetts, and I have been unable to find any record that 9LFWLP



                                              16
Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 17 of 29
       Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 18 of 29




recently as February 2021, and that PENA has received DUA communications via mail and email,

and on her cellular phone, including as recently as March 2021.

  EVIDENCE, FRUITS, AND INSTRUMENTALITIES OF THE TARGET OFFENSES

       51.     There is accordingly probable cause to believe that PENA and the SUBJECT

PREMISES, identified in the respective Attachments A to the proposed warrants, possess or

contain fruits, evidence, and instrumentalities of the TARGET OFFENSES as described in

Attachment B to the proposed warrants.

       52.     As described more fully above, PENA and others known and unknown have used

the property located at 41 Market Street, Lawrence, MA, 01843 and the 73 IP Address to submit

fraudulent unemployment claims. PENA owns the entire 41 Market Street property. From both

personal observation and multiple public sources, I can confirm that the 41 Market Street property

is a stand-alone, two-story structure with a finished basement that is subdivided into two units,

Apartment A and Apartment B. PENA resides in Apartment B. PENA’s residential address has

been identified through, for example, car registration and driver’s license records. Additionally,

on or about March 21, 2021, PENA confirmed her residential address and cellphone number to

Customs and Border Protection.

       53.     Because the internet is shared between Apartment A and the SUBJECT

PREMISES, a device accessing DUA’s network in furtherance of fraudulent claims from the 73

IP Address could have been in either Apartment A or the SUBJECT PREMISES. This affidavit,




                                               18
       Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 19 of 29




9Q]0[0Tb QLD_b U00CUb +YV9QT:X_b WQbU0+T.9bV90b %(&b "$%%b  S+TWF0LVb b ]90T0b

" bT0U:/0U 

            QTbW90bT0+UQLUbLQW0/b+-Q[0bW90T0b:UbSTQ-+-D0b.+YU0bWQb-0D:0[0bW9+Wb(b9+UbF+:E0/

FYDW:SD0b "(T0D+W0/b D0WV0TUbWQb" Ub b +TC0Wb %VT00VbSTQS0 B_b :L.DY/:L7b WQb W90b %)'b

"$%%b -0.+YU0b " b +L/b QW90TUb CLQ]Lb +L/b YPQ]Lb 9+[0b D:UV0/b W90b %('b

"#%%b QLb "(b .D+:FUb UY-F:VW0/b VQb (b &90U0b ;L.EY/0/b W90b *;.V;Fb        b .D+;Fb ]9:.9b

]+UbUY-F:VW0/bYU:L7b" Ub.0DEYD+TbS9QL0bLYF-0Tb^^^^^^b " b9+UbW90T03RT0bE:C0E_b

T0.0:[0/b F+;Db 6QFb (b +Wb 90Tb  b +TC0Wb %WT00Vb STQS0 =_b +L/b W90b %('b "$%%b

:L.DY/:L7bF+;DbT0D+W0/bWQbQL0bQTbFQT0b.D+;FUbUY-F;WV0/b:LbW90bL+F0b+L/b"bQ1bV9<T/bS+@=:0Ub " b

]QYD/b 9+[0b +EUQb T0.0:[0/b .QKYL:.+W:QLUb QLb 90Tb .0DES9QL0b ]9:.9b -+U0/b QLb F_b WT+;L:L7b +L/b

0^S0T;0L.0b+L/bW9TQY79b;L5MN+W:QLbQ-W+;L0/b/G;L7bW9:Ub:L[0UW;7+V:QLb " bT07YD+TE_bC00SUbQLb

90TbS0TUQLb

            &90T0b:Ub+DUQbSTQ-+-D0b.+YU0bVQb-0D:0[0bV9+Wb" bSQUU0UU0Ub;L5 H+W:QLb0:V90TbQL

90Tb S0TUQLb QTb+Wb V90b %('b "#%%b YU0/b WQbUY-F:Wb 6+Y/YE0LVb"(b .D+:FUb " b +L/b

QV90TUbCLQ]Lb+L/bYLCLQ]Lb9+\0bUY-F:WW0/b6+Y/YD0LWb"(b.D+:FUb6QFb b+TC0Wb%VT00Wb+L/bV90b

b "b //T0UUb b "(b .E+:F+LWb W`S:.+DD_b STQ[;/0Ub +b UY-UW+LW:+Eb +FQYLWb Q1b:L5 H+W;QLb ]90Lb

UY-F:WW:L7b+b"(b.D+;Fb:L.EY/:L7b+b4TUVb+L/bE+UWbL+F0b/+W0bQ1b-: =9bS9QL0bLYF-0TbT0U:/0LV;+Db

+L/bF+;D;L7b+//T0UUb0F+:Eb+//T0UUb%% b+L/b-+LCb+..QZOWb;L5 H+W:QLb 0.+YU0bW90_bUY-F:WV0/b

UQbF+L_b.D+:FUb" b+L/bQV90TUbCLQ]Lb+L/bYLCLQ]LbD;C0E_b]TQW0b/Q]LbQTbST0U0T[0/b+WbD0+UWb



       
                               T0U:/0/b+L/bF+_b.QLW;LY0bWQbT0U:/0b;LbS+>=F0LVbb-YVbW9:Ub3,.Wb
/Q0UbLQVbL07+W0bW90bSTQ-+-D0b.+YU0bWQb-0D:0[0bW9+WbW90b%(&b"#%%b];EDb.QLW+;Lb
0[:/0L.0b2J:WUb+L/b;LUVIF0LW+D;W:0UbQ1bW90b&#'b! %%b QUWbLQV+-D_b" b+L/b
" Ub.0DEbS9QL0b+?a0b-QW9b.DQU0E_bE:LC0/bWQbV90bb"b//T0UUb+L/bW90b3AD:L7bQ1b6+Y/YD0LWb
.D+:FUb;L.EY/;L8b.D+;FUbW9+Vb/;/bLQWb:L[QD[0
                                                 b
       Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 20 of 29




some of this information. The email address used to submit the claims, for example, would have

to be retained in order to later login to DUA’s PUA web portal. Further, Witness 1 reported to

investigators that PENA had previously kept a black notebook that contained third-party PII.

PENA later claimed that she removed the notebook from her residence. However, based on

training and experience, I know that individuals often lie about whether and how they have

disposed of evidence of their crimes. Further, based on my training and experience, there is

probable cause to believe that PENA kept PII used to submit fraudulent PUA claims because that

information retains value for other criminal schemes. In addition to PENA’s unemployment fraud

scheme described above, PII can be sold or used for identity fraud, fraudulent loans or money

transfers, counterfeit credit cards, and/or blackmail and extortion. Based on my training and

experience, individuals tend to store valuable information, including PII, in a private location, such

as their residence or on their smartphone.

       Seizure of Computer Equipment and Data

       56.      The investigation has determined that fraudulent unemployment claims were

submitted online to DUA using mobile phones and/or computers. Some of those submissions were

made from the 41 Market Street property using the 73 IP Address. Recent logins to DUA’s PUA

web portal have also occurred from the 73 IP Address. Records obtained from Apple reflect that

PENA owned an Apple iPhone version 11.6. Records from Apple also reflect that PENA’s Apple

iCloud account utilized the “back up” service over the 73 IP Address in June

2020. Additionally, Witness 1 said that C&, who reportedly lived at the SUBJECT

PREMISES,7 originally filed XQHPSOR\PHQW FODLPV YLD FRPSXWHU DQG :LWQHVV  DOVR


       7
           PUA claim A00-000-0069-8357 was submitted to DUA on April 30, 2020 in the name
of && and listed the SUBJECT PREMISES as his address.
                                                 20
        Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 21 of 29




9.'R-h !h 'H-h h -;X,`XXh `X;H8h,.AAaA'ShY.A.O9MH.XhZMh2A.h,B';CX h C';Bh'--R.XX.Xhe.T.h

'AXMh,R.'Y.-h'H-hZ.A.O9MH.hH`C*.RXhe.R.h`X.-h YMh 1>A.h Y9.h ,A';CXh 'H-h YMh R.,.;c.h ,MH1KD'Y;MHh

,M-.Xh ;Hh MR-.Rh YMh ',,.XXh 'H-h OTM,.XXh Y9.h5'`-aA.HZh`H.CPBMgC.HYh,B';CX h !%h,A'<CXh

X`*C<YY.-h<HhZ9.hH'C.hM/h!h'H-hMY9.RXh 9'c.hA;XZ.-h!Xh,.AAaB'RhO9MH.hH`C*.Rh'Xh'h

C.'HXhM/hR.,.;c<H8h,MCC`H<,'Y;MHXh5MCh% h

             --;Y;MH'BAgh 5MCh Cgh [R'?H<H8h .fO.R<.H,.h 'H-h ;H4 E'Z<MHh ORMc<-.-h YMh C.h *g

MZ9.Rh'8.HZXhh'Ch'e'R.hY9'Yh?H-;c<-`'AXh5.Q`.HZBgh'AXMh`X.h,MCO`Z.RXhYMh,T.'Y.h'H-hXYMR.hR.,MR-Xh

M/hY9.;Rh',Y;MHXh*gh ,MFCaH<,'Y;H8h '+M`YhZ9.Ch Y9RM`89h.C';Ah ;HXY'HZh C.XX'8.Xh 'H-h aO-(Y.XhYMh

MHB?H.hXM,;'AhH.YeMR@;H8he.*X<Z.Xh-R'6<H8hA.Y].RXh@..O;H8hY9.;Rh,'B.H-'RXh 'I'H8<H8h4RhYR'c.Bh

XYMS;H8hO;,Z`R.XhR.X.'R,:=H8hYMO;,XhM/h;HZ.R.XZh*`g;H8h'H-hX.AB;H8h;Y.CXhMHB;H.h'H-h',,.XX;H8hZ9.<Rh

*'H@h2H'H,;'Ah<Hc.XYC.HYhaY<A;^gh'H-hMY9.Rh',,M`HYXhMHA;H. h 'Hgh,.AAhO9MH.XhXa,9h'XhY9.hOOA.h

;!9MH.hHMeh7H,Y;MHh.XX.HY<'AAgh'XhXC'BAh,MCOaY.SX h !9MH.Xh9'c.h,'O'*<A;Y;.XhY9'Yh;H,A`-.hX.Rd;H8h

'Xh'he<R.B.XXhY.A.O9MH.hZMhC'@.h'`-;Mh,'ABXh-;8;Y'Bh,'C.R'hOM \'*A.hC.-;'hOA'g.Rh!#hH'c;8'Y;MHh

-.c<,.h X.H-;H8h 'H-h R.,.<c;H8h Z.fZh C.XX'8.Xh 'H-h .C';AXh 'H-h XYMR?H8h 'h R'H8.h 'H-h 'CMbJZh M0h

.A.,YRMH;,h-'Y' h f'C;H;H8h-'Z'hXYMR.-hMHh-.c;,.XhM/hY9;Xh_gO.h,'Hh`H,Mc.Sh'CMH8h MY9.ThZ9;H8Xh

.c;-.H,.h M/h,MCG`H;,'Y;MHXh'H-h .c;-.H,.h Y9'ZhR.c.'AXhMRh Xa88.XYXh e9Mh OMXX.XX.-h MTh `X.-h Y9.h

-.c<,. h MRh.f'COA.h!Xh&9'ZXOOhC.XX'8.XhM*Z';H.-h-`R<H8hY9;Xh;Hc.XY;8'Y;MHh-.CMHXYR'Y.h

Y9'Yh !h `X.-h 9.Rh ,.BA`A'Rh O9MH.h YMh -;X,`XXh 'H-h 1),<B;Z'Y.h Y9.h X`*C;XX;MHh M/h 5'`-`A.HYh

`H.COAMgC.HYh,B';CXh<H,Ba-<H8hY9UMa89hY9.h.f,9'H8.hM/hY.fYXh'`-;MhHMY.Xh'H-hO;,ZaR.X h

             H1NE'Y;MHhXYMR.-he;Z9?Hh'h,MCOaY.Sh'H-hMY9.Rh.A.,YRMH<,hXZMR'8.hC.-;'hC'gh'AXM

ORMc<-.h ,V,;'Ah '--<Y;MH'Bh .c<-.H,.h M0hY9.h e9Mh e9'Zh e9gh e9.Hh e9.R.h 'H-h 9Meh M0h Y9.h

$"$h ##hY9aXh.H'*A;H8hY9.h%H;Y.-h#Z'Y.XhZMh.XY'*A;X9h'H-hORMc.h.',9h.A.C.HYhM/hY9.h

$"$h       ##h MTh 'AY.W'Y;c.Agh YMh .f,A`-.h Y9.h ;LHM,.HYh 5MCh 3Y9.Rh X`XO;,;MH h

                                                  h
       Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 22 of 29




Information stored within a computer or storage media (e.g., registry information,

communications, images and movies, transactional information, records of session times and

durations, internet history, and anti-virus, spyware, and malware detection programs) can provide,

for example:

           a. Evidence of who has used or controlled the computer or storage media and what

               computer or storage media. This “user attribution” evidence is analogous to the

               search for “indicia of occupancy” while executing a search warrant at a residence.

               The existence or absence of anti-virus, spyware, and malware detection programs

               may also indicate whether the computer was remotely accessed, thus inculpating or

               exculpating the computer owner.

           b. Evidence of how and when the computer or storage media was accessed or used.

               Computers typically contain information that log: computer user account session

               times and durations, computer activity associated with user accounts, electronic

               storage media that connected with the computer, and the IP addresses through

               which the computer accessed networks and the internet. Such information allows

               investigators to understand the chronological context of computer or electronic

               storage media access, use, and events relating to the crime under investigation.

           c. Evidence relating to the physical location of other evidence and the suspect. Images

               stored on a computer may both show a particular location and have geolocation

               information incorporated into its file data. Such file data typically also contains

               information indicating when the file or image was created. The existence of such

               image files, along with external device connection logs, may also indicate the



                                                22
       Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 23 of 29




                presence of additional electronic storage media (e.g., a digital camera or cellular

                phone with an incorporated camera).

             d. Information within the computer may indicate the owner’s motive and intent to

                commit a crime (e.g., internet searches indicating criminal planning), or

                consciousness of guilt (e.g., running a “wiping” program to destroy evidence on the

                computer or password protecting/encrypting such evidence in an effort to conceal

                it from law enforcement).

       59.      From my training, experience, and information provided to me by other agents, I

am aware that individuals commonly store records of the type described in Attachment B to the

proposed warrant in computer hardware, computer software, smartphones, and storage media.

Further, computer files or remnants of such files can be recovered months or years after they have

been written, downloaded, saved, deleted, or viewed locally or over the Internet. This is true

because:

             a. Electronic files that have been downloaded to a storage medium can be stored for

                years at little or no cost. When users replace their computers, they can easily

                transfer the data from their old computer to their new computer.

             b. Even after files have been deleted, they can be recovered months or years later

                using forensic tools. This is so because when a person “deletes” a file on a

                computer, the data contained in the file does not actually disappear; rather, that data

                remains on the storage medium until it is overwritten by new data, which might not

                occur for long periods of time. In addition, a computer’s operating system may

                also keep a record of deleted data in a “swap” or “recovery” file.



                                                  23
Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 24 of 29




  c. Wholly apart from user-generated files, computer storage media contain electronic

     evidence of how the computer has been used, what it has been used for, and who

     has used it. This evidence can take the form of operating system configurations,

     artifacts from operating system or application operation, file system data structures,

     and virtual memory “swap” or paging files. It is technically possible to delete this

     information, but computer users typically do not erase or delete this evidence

     because special software is typically required for that task.

  d. Similarly, files that have been viewed over the Internet are sometimes automatically

     downloaded into a temporary Internet directory or “cache.” The browser often

     maintains a fixed amount of hard drive space devoted to these files, and the files

     are overwritten only as they are replaced with more recently viewed Internet pages

     or if a user takes steps to delete them.

  e. Data on a storage medium can provide evidence of a file that was once on the

     storage medium but has since been deleted or edited, or of a deleted portion of a

     file (such as a paragraph that has been deleted from a word processing file). Virtual

     memory paging systems can leave traces of information on the storage medium that

     show what tasks and processes were recently active.             Web browsers, email

     programs, and chat programs store configuration information on the storage

     medium that can reveal information such as online nicknames and passwords.

     Operating systems can record additional information, such as the attachment of

     peripherals, the attachment of USB flash storage devices or other external storage

     media, and the times the computer was in use. Computer file systems can record



                                       24
Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 25 of 29
        Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 26 of 29




either from accidental or programmed destruction, it is often necessary that computer hardware,

computer software, and storage media be seized and subsequently processed by a computer

specialist in a laboratory setting rather than in the location where it is seized. This is true because:

           a. The volume of evidence storage media such as hard disks, flash drives, CDs, and

               DVDs can store the equivalent of thousands or, in some instances, millions of pages

               of information. Additionally, a user may seek to conceal evidence by storing it in

               random order or with deceptive file names. Searching authorities may need to

               examine all the stored data to determine which particular files are evidence, fruits,

               or instrumentalities of criminal activity. This process can take weeks or months,

               depending on the volume of data stored, and it would be impractical to attempt this

               analysis on-site.

           b. Technical requirements analyzing computer hardware, computer software or

               storage media for criminal evidence is a highly technical process requiring expertise

               and a properly controlled environment. The vast array of computer hardware and

               software available requires even computer experts to specialize in some systems

               and applications. Thus, it is difficult to know, before the search, which expert

               possesses sufficient specialized skill to best analyze the system and its data.

               Furthermore, data analysis protocols are exacting procedures, designed to protect

               the integrity of the evidence and to recover even "hidden," deleted, compressed, or

               encrypted files. Many commercial computer software programs also save data in

               unique formats that are not conducive to standard data searches. Additionally,

               computer evidence is extremely vulnerable to tampering or destruction, both from

               external sources and destructive code imbedded in the system as a "booby trap."

                                                  26
        Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 27 of 29




Consequently, law enforcement agents may either copy the data at the premises to be searched or

seize the computer equipment for subsequent processing off-site.

       63.     Off-site processing may also be necessary because the process of identifying the

exact files, blocks, registry entries, logs, or other forms of forensic evidence on a storage medium

that are necessary to draw an accurate conclusion is a dynamic process. While it is possible to

specify in advance the records to be sought, computer evidence is not always data that can be

merely reviewed by a review team and passed along to investigators. Whether data stored on a

computer is evidence may depend on other information stored on the computer and the application

of knowledge about how a computer behaves. Therefore, contextual information necessary to

understand other evidence also falls within the scope of the proposed warrant.

       Unlocking a Device Using Biometric Features

       64.     I know from my training and experience, as well as from information found in

publicly available materials, that some models of cellphones made by Apple and other

manufacturers, offer their users the ability to unlock a device via the use of a fingerprint or through

facial recognition, in lieu of a numeric or alphanumeric passcode or password.

       65.     On the Apple devices that have this feature, the fingerprint unlocking feature is

called Touch ID. If a user enables Touch ID on a given Apple device, he or she can register up to

5 fingerprints that can be used to unlock that device. The user can then use any of the registered

fingerprints to unlock the device by pressing the relevant finger(s) to the device’s Touch ID sensor.

In some circumstances, a fingerprint cannot be used to unlock a device that has Touch ID enabled,

and a passcode must be used instead, such as: (1) when more than 48 hours has passed since the

last time the device was unlocked and (2) when the device has not been unlocked via Touch ID in

8 hours and the passcode or password has not been entered in the last 6 days. Thus, in the event

                                                  27
       Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 28 of 29




law enforcement encounters a locked Apple device, the opportunity to unlock the device via Touch

ID exists only for a short time. Touch ID also will not work to unlock the device if (1) the device

has been turned off or restarted; (2) the device has received a remote lock command; or (3) five

unsuccessful attempts to unlock the device via Touch ID are made.

       66.     The passcode that would unlock any of PENA’s devices found during the search of

the Subject Premises is not currently known to law enforcement. Thus, it may be useful to press

PENA’s finger(s) to the device’s fingerprint sensor or to hold the device up to PENA’s face in an

attempt to unlock the device for the purpose of executing the search authorized by this warrant.

The government may not otherwise be able to access the data contained on those devices for the

purpose of executing the search authorized by the proposed warrant.

       67.     For these reasons, I request that the Court authorize law enforcement to press the

fingers (including thumbs) of PENA to the sensor of the devices or to place the devices in front of

her face for the purpose of attempting to unlock the device in order to search the contents as

authorized by the proposed warrant.

                                        CONCLUSION

       68.     Based on the information described above, there is probable cause to believe that

that PENA has violated the TARGET OFFENSES.




                                                28
Case 1:21-mj-04190-DHH Document 3-3 Filed 04/01/21 Page 29 of 29
